 

Exhibit 10.2

EXECUTION COPY

 

SUPERGEN, INC.

 

4140 Dublin Road, Suite 200

Dublin, California 94568

 

COMMON STOCK PURCHASE AGREEMENT

 

August 31, 2004

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1 Authorization and Agreement to Purchase and Sell Securities

   1

1.1

  

Sale of Shares

   1

1.2

  

Authorization

   1

SECTION 2 Closing Date; Delivery

   1

2.1

  

Closing

   1

2.2

  

Delivery

   2

SECTION 3 Representations and Warranties of the Company

   2

3.1

  

Organization; Standing and Power; Qualification

   2

3.2

  

Capitalization

   2

3.3

  

Authorization; No Conflicts; Approvals

   3

3.4

  

SEC Documents; Absence of Undisclosed Liabilities

   5

3.5

  

Compliance

   5

3.6

  

Regulatory Compliance

   5

3.7

  

Absence of Certain Changes or Events

   6

3.8

  

Intellectual Property

   7

3.9

  

Environmental Matters

   7

3.10

  

Listing

   7

3.11

  

Contracts

   7

3.12

  

Litigation

   7

3.13

  

Taxes

   8

3.14

  

Investment Company

   8

3.15

  

Brokers or Finders

   8

3.16

  

Insurance

   8

3.17

  

Registration Rights; Rights of Participation

   8

3.18

  

Offering Prohibitions

   9

3.19

  

Related Party Transactions

   9

3.20

  

Valid Private Placement

   9

SECTION 4 Representations and Warranties of Purchaser

   9

4.1

  

Organization

   9

4.2

  

Authority

   9

4.3

  

Exempt Offering; Acquisition for Investment

   10

4.4

  

Access to Information; Investment Experience; No Reliance

   11

4.5

  

Brokers or Finders

   12

SECTION 5 Additional Agreements; Covenants of the Company

   12

5.1

  

Confidentiality

   12

5.2

  

Public Announcements

   13

5.3

  

HSR Act

   13

 

-i-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

5.4

  

Conduct

   13

5.5

  

Conduct of Company Business Prior to Closing

   13

5.6

  

Further Assurances

   14

5.7

  

Stock Agreements and License Agreement

   14

5.8

  

NASD Listing

   14

5.9

  

Stock Certificate

   14

5.10

  

Offering Prohibitions

   14

SECTION 6 Conditions to Closing

   14

6.1

  

Conditions to the Purchaser’s Obligation to Acquire the Shares

   14

6.2

  

Conditions to Company’s Obligation to Issue the Shares

   16

SECTION 7 TERMINATION

   17

7.1

  

Termination

   17

7.2

  

Effect of Termination

   17

SECTION 8 Miscellaneous

   18

8.1

  

Access to Information

   18

8.2

  

Waivers and Amendments

   18

8.3

  

Governing Law

   18

8.4

  

Survival

   18

8.5

  

Successors and Assigns

   18

8.6

  

Notices

   18

8.7

  

Severability

   19

8.8

  

Expenses

   19

8.9

  

Titles and Subtitles

   20

8.10

  

California Corporate Securities Law

   20

8.11

  

Counterparts

   20

8.12

  

Delays or Omissions

   20

8.13

  

Submission to Jurisdiction

   20

8.14

  

Waiver of Jury Trial

   20

8.15

  

Other Remedies

   21

8.16

  

Injunctive Relief

   21

8.17

  

Entire Agreement

   21

 

-ii-



--------------------------------------------------------------------------------

 

SUPERGEN, INC.

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of August 31,
2004 by and between SuperGen, Inc., a Delaware corporation (the “Company”), and
MGI PHARMA, Inc., a Minnesota corporation (the “Purchaser”).

 

Background

 

A. The Company desires to sell to the Purchaser, and the Purchaser desires to
purchase from the Company, shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), on the terms and conditions set forth in
this Agreement.

 

B. In connection with the sale and purchase of the shares of Common Stock, the
Purchaser and the Company have agreed to enter into a license agreement in
substantially the form of Exhibit A hereto (the “License Agreement”).

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

SECTION 1

 

AUTHORIZATION AND AGREEMENT TO PURCHASE AND SELL SECURITIES

 

1.1 Sale of Shares. Subject to the terms and conditions of this Agreement, the
Purchaser agrees to purchase and the Company agrees to sell and issue to the
Purchaser at the Closing (as defined below), 4,000,000 shares of the Company’s
Common Stock (the “Shares”) at a cash price per share equal to $10.00 (the “Per
Share Purchase Price”) for an aggregate purchase price equal to $40,000,000.

 

1.2 Authorization. The Company will, prior to the Closing, authorize the sale
and issuance of the Shares pursuant to the terms of this Agreement.

 

SECTION 2

 

CLOSING DATE; DELIVERY

 

2.1 Closing. The purchase and sale of the Shares shall take place at a closing
(the “Closing”) to be held at the offices of Wilson Sonsini Goodrich & Rosati,
650 Page Mill Road, Palo Alto, California, at 10:00 a.m. local time, on a date
mutually agreed upon by the parties to this Agreement,

 



--------------------------------------------------------------------------------

which shall be no later than the second business day after the satisfaction or
waiver of the conditions to the obligations of the parties set forth in Section
6.1 and Section 6.2 of this Agreement (the “Closing Date”).

 

2.2 Delivery. At the Closing, the Company will deliver to the Purchaser a
certificate or certificates, registered in the name of the Purchaser,
representing the 4,000,000 Shares against payment of the aggregate purchase
price of $40,000,000 (the “Aggregate Purchase Price”) by wire transfer of
immediately available funds to an account designated by the Company. The
certificate or certificates representing the Shares shall be subject to legends
restricting transfer as set forth in the Investor Rights Agreement of even date
herewith substantially in the form of Exhibit B (the “Rights Agreement”).

 

SECTION 3

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as disclosed in the Company SEC Filings (as defined in Section 3.4) or as
set forth in the disclosure schedule delivered to the Purchaser on the date
hereof (the “Disclosure Schedule”), the Company represents and warrants to the
Purchaser as follows:

 

3.1 Organization; Standing and Power; Qualification. Each of the Company and its
Subsidiaries (as defined below) is a corporation duly organized and validly
existing under, and by virtue of, the laws of its place of incorporation and is
in good standing under such laws. The Company and each of its Subsidiaries has
all requisite corporate power to own, lease and operate its property and to
carry on its businesses as presently conducted, and is duly qualified to do
business and is in good standing as a foreign corporation in any jurisdiction,
except where the failure to be so qualified and in good standing would not have
a material adverse effect on the business, assets (including intangible assets),
properties, liabilities (contingent or otherwise), financial condition,
operations, or results of operation of the Company and its Subsidiaries, taken
as a whole (a “Material Adverse Effect”). The Company has no “subsidiaries” (as
defined in Rule 405 under the Securities Act), other than as set forth in the
Disclosure Schedule (each, a “Subsidiary” and, together, the “Subsidiaries”).
Except for the Company’s European subsidiary, which is 95% owned by the Company,
the Company’s remaining subsidiary is wholly-owned by the Company.

 

3.2 Capitalization. The authorized capital stock of the Company consists of
150,000,000 shares of Common Stock, $0.001 par value, and 2,000,000 shares of
preferred stock, $0.001 par value. As of June 30, 2004, there were 45,243,592
shares of Common Stock issued and outstanding, an aggregate 6,435,204 shares of
Common Stock subject to currently issued and unexercised options under the
Company’s stock option plans, an aggregate 1,140,508 shares of Common Stock
available for future grant under the Company’s stock option plans, 7,069,808
shares subject to currently issued and unexercised warrants and no issued and
outstanding shares of Preferred Stock. As of June 30, 2004, an aggregate of
842,685 shares of Common Stock (which is included in the total number of shares
of Common Stock issued and outstanding set forth above) had been issued upon
conversion of

 

-2-



--------------------------------------------------------------------------------

the principal amount, and accrued interest thereon, of the Senior Convertible
Notes issued by the Company on June 24, 2003. An indeterminate number of shares
of Common Stock are scheduled to be issued in 2004 pursuant to the final
principal and interest payments under such Senior Convertible Notes. All such
issued and outstanding shares have been duly authorized and validly issued, are
fully paid and nonassessable and have been issued in compliance with the
registration requirements of federal and state securities laws, and were not
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. The Company owns all of the outstanding capital stock of
each Subsidiary, free and clear of any claim, lien, pledge, security interest or
other encumbrance of any kind (collectively “Liens”) with respect thereto other
than (i) any Liens for inchoate mechanics’ and materialmen’s liens for
construction in progress and workmen’s, repairmen’s, warehousemen’s and
carrier’s Liens arising in the ordinary course of the business, (ii) any Liens
for Taxes not yet due and payable, and (iii) Liens created either directly or
indirectly by the Purchaser (“Permitted Liens”). Except as set forth in the
Disclosure Schedule, no shares of Common Stock are entitled to preemptive rights
or registration rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into or exchangeable for, any issued or
unissued shares of capital stock of or other equity interest in the Company or
any Subsidiary. Without limiting the foregoing, except as set forth in the
Disclosure Schedule and notwithstanding any related disclosure in any SEC
Filing, no preemptive right, co-sale right, registration right, right of first
offer, right of participation, right of first refusal or other similar right
exists with respect to the issuance and sale of the Shares, except as provided
in the Stock Agreements. Except as set forth in the Disclosure Schedule and
notwithstanding any related disclosure in any SEC Filing, there are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Common Stock to which the Company or any Subsidiary is a party.
Furthermore, except as set forth in this Agreement and the Disclosure Schedule,
there are no contracts or commitments by which the Company is or may become
bound to issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the Company.
Except as set forth in the Disclosure Schedule and notwithstanding any related
disclosure in any SEC Filing, the Company is not a party to, and it has no
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of the Company other than transfer restrictions imposed to
satisfy state and federal securities laws.

 

3.3 Authorization; No Conflicts; Approvals.

 

3.3.1 The Company has all requisite power and authority to execute, deliver and
perform its obligations under the Agreement, and all corporate action on the
part of the Company, its stockholders and its directors necessary for the
authorization, execution, delivery and performance of the Agreement by the
Company, the authorization, sale, issuance and delivery of the Shares, and the
performance of all of the Company’s obligations under the Agreement has been
taken or will be taken prior to the Closing Date. The Agreement and the Rights
Agreement (collectively, the “Stock Agreements”), when executed and delivered by
the Company, shall constitute valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing

 

-3-



--------------------------------------------------------------------------------

specific performance, injunctive relief or other equitable remedies. The Shares,
when issued in compliance with the provisions of this Agreement, will be validly
issued, fully paid and nonassessable, and free of any Liens; provided, however,
that the Shares are subject to restrictions on transfer under state and/or
federal securities laws and as set forth in this Agreement and the Rights
Agreement. The Board of Directors of the Company (the “Company Board”) has
approved and adopted this Agreement and the transactions contemplated hereby,
declared the advisability of the transactions contemplated by this Agreement and
adopted and approved this Agreement and the transactions contemplated hereby,
and has not, as of the date hereof, rescinded or modified in any respect any of
such actions.

 

3.3.2 Subject to compliance with the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”), to the extent applicable to the
transactions contemplated by this Agreement, the execution and delivery by the
Company of the Stock Agreements do not, and the consummation of the transactions
contemplated hereby and thereby will not, (i) conflict with, or result in any
violation of or breach of any provision of the Certificate of Incorporation or
Bylaws of the Company or of any Subsidiary, (ii) result in any violation or
breach of, or constitute (with or without notice or lapse of time, or both) a
default under, or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any material benefit under any
license, assignment, bond, debenture, note, mortgage, pledge, deed of trust,
loan agreement or other evidence of indebtedness, Lien, indenture, lease,
contract, or other agreement or obligation to which the Company or any
Subsidiary is a party or by which the Company, any Subsidiary or any of the
properties or assets of any of the foregoing may be bound, (iii) conflict with
or violate any judgment, order, decree, statute, law, ordinance, rule or
regulation or any material permit, concession, franchise or license applicable
to the Company, any Subsidiary or any of properties or assets of any of the
foregoing, except in the case of subclauses (ii) and (iii) for such violations,
breaches, defaults, rights of termination, cancellation or acceleration, or
losses of benefits which would not be reasonably likely to have a Material
Adverse Effect.

 

3.3.3 No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental entity is required by or with
respect to the Company in connection with the execution and delivery of the
Stock Agreements or the consummation of the transactions contemplated hereby or
thereby, except that the filing of one or more notification and report forms
under the HSR Act may be required with respect to the acquisition by Purchaser
of the Shares, and except (i) such other consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable federal and state securities laws and the laws of any foreign
country, and (ii) such other consents, authorizations, filings, approvals and
registrations which, if not obtained or made, would not be reasonably likely to
have a Material Adverse Effect, all of which consents, authorizations, filings,
approvals and registrations (other than filings and registrations with the SEC
and with state securities authorities and agencies pertaining to the issuance of
the Shares and other consents, authorizations, filings, approvals and
registrations with any Regulatory Authority (as defined in the License
Agreement)) have been made or obtained by the Company prior to the date of this
Agreement.

 

-4-



--------------------------------------------------------------------------------

3.4 SEC Documents; Absence of Undisclosed Liabilities. The Company has timely
filed all reports, registration statements, proxy statements and other
materials, together with any amendments thereto, required to be filed by the
Company with the Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (the “SEC
Filings”). As of their respective dates filed, the SEC Filings do not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading. The financial statements contained in the SEC
Filings fairly present the financial position of the Company and its
Subsidiaries as of the dates thereof and for the periods covered thereby and
have been prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”) (in the case of the unaudited statements, all footnotes
required by GAAP may not be included and subject to normal year-end audit
adjustments). Except as set forth in the SEC Filings, neither the Company nor
any of its Subsidiaries has any liabilities, either accrued or contingent
(whether or not required to be reflected in financial statements in accordance
with GAAP), and whether due or to become due, other than (i) liabilities
reflected or provided for on the balance sheet as of June 30, 2004 (the “Company
Balance Sheet”) set forth in the Disclosure Schedule, (ii) liabilities
specifically described in this Agreement or the Disclosure Schedule, and (iii)
normal or recurring liabilities incurred since June 30, 2004 in the ordinary
course of business consistent with past practices that would not reasonably be
expected to result in a Material Adverse Effect. The Company is currently
eligible to register the resale of Common Stock pursuant to a registration
statement on Form S-3 under the Securities Act (a “Registration Statement”).

 

3.5 Compliance. To the knowledge of the Company, each of the Company and its
Subsidiaries has complied in all material respects with all applicable federal,
state, local and foreign statutes, laws and regulations, and is not in violation
of, and has not received any notices of violation with respect to, any such
statute, law or regulation, with respect to the conduct, ownership or operation
of its businesses which, individually or in aggregate, would have a Material
Adverse Effect. Nor is the Company or any of its Subsidiaries in violation of
its certificate of incorporation, bylaws or other organization documents, as
amended, which violation, individually or in the aggregate, is reasonably likely
to have a Material Adverse Effect.

 

3.6 Regulatory Compliance. The Company and all of its Subsidiaries are in
compliance in all material respects with all applicable statutes, rules and
regulations of the Federal Food and Drug Administration (the “FDA”), and, to the
extent applicable, Foreign Regulatory Authorities, with respect to the clinical
testing, manufacture, collection, labeling, storing, testing, or distribution of
its Products, including current “Good Manufacturing Practices,” or cGMP
regulations, “Good Clinical Practices” or cGCP regulations, “Good Laboratory
Practices” or cGLP regulations, and all applicable requirements relating to the
protection of human subjects (e.g., Informed Consent, Institutional Review
Board) for its clinical trials as required by the FDA and any applicable
corresponding requirements of Foreign Regulatory Authorities. Each of the
Company and its Subsidiaries has all requisite FDA and Foreign Authorities
permits, approvals, registration, licenses or the like to conduct the business
of the Company or the Subsidiaries, as applicable, as it is currently conducted.
The Company and each Subsidiary is in compliance with all applicable
registration and listing

 

-5-



--------------------------------------------------------------------------------

requirements set forth at 21 U.S.C. §360 and all similar applicable laws and
regulations, except for noncompliance which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

Neither the Company nor any Subsidiary is in receipt of notice of, and not
subject to, any adverse inspection, finding of deficiency, finding of
non-compliance, compelled or voluntary recall, investigation, penalty for
corrective or remedial action or other compliance or enforcement action, in each
case relating to any of its products or to the Company’s knowledge, to the
facilities in which the products are manufactured, collected or handled, by the
FDA or Foreign Regulatory Authorities. There are no pending or, to the knowledge
of the Company, threatened actions, proceedings or complaints by the FDA or
Foreign Regulatory Authorities which would materially prohibit or impede the
conduct of the business as it is currently conducted by the Company or any
Subsidiary.

 

To the knowledge of the Company, neither the Company nor any Subsidiary has made
any false statements on, or omissions from, the applications, approvals, reports
and other submissions to the FDA or Foreign Regulatory Authorities or in or from
any other records and documentation prepared or maintained to comply with the
requirements of the FDA or Foreign Regulatory Authorities relating to its
products that would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

Neither the Company nor any Subsidiary has received any notification, written or
oral, that remains unresolved, from the FDA, Foreign Regulatory Authorities, or
other authorities indicating that any of its products are misbranded or
adulterated as defined in 21 U.S.C. §321, et seq., as amended, and the rules and
regulations promulgated thereunder.

 

No product of the Company or any Subsidiary has been recalled, suspended or
discontinued as a result of any action by the FDA or any Foreign Authority, by
the Company or any Subsidiary, or, to the knowledge of the Company, any licensee
or distributor of any of the Company’s products.

 

Neither the Company nor any Subsidiary, nor to the knowledge of the Company, any
officer, key employee or agent of the Company or any Subsidiary, has been
convicted of any crime or engaged in any conduct that would reasonably be
expected to result in debarment under 21 U.S.C. Section 335a or any similar
state law or regulation.

 

3.7 Absence of Certain Changes or Events. Since June 30, 2004, except as set
forth in the Disclosure Schedule, or as expressly contemplated by this
Agreement, or as specifically disclosed in any Company SEC Filing since June 30,
2004 and prior to the date of this Agreement, (a) the Company and its
Subsidiaries have conducted their businesses in the ordinary course and in a
manner consistent with past practices, and (b) there has not been any event,
circumstance or change in the business, financial condition or results of
operations of the Company or any of its Subsidiaries which has had, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

-6-



--------------------------------------------------------------------------------

3.8 Intellectual Property. Except as specifically disclosed in the Company SEC
Filings, and except for matters which are not reasonably likely to have a
Material Adverse Effect, to the Company’s knowledge, (i) each of the Company and
its Subsidiaries has the right to use, free and clear of all liens, charges,
claims and restrictions, all intellectual property, patents, trademarks, service
marks, trade names, copyrights, licenses and rights which are material to its
business as presently conducted and (ii) neither the Company nor any of its
Subsidiaries is infringing upon or otherwise acting adversely to the right or
claimed right of any other person under or with respect to the foregoing.

 

3.9 Environmental Matters. To the Company’s knowledge, neither the Company nor
any of its Subsidiaries has been or is presently in violation of or has failed
or is presently failing to comply with any statute, rule, regulation, decision
or order of any governmental agency or body or any court, domestic or foreign,
relating to health or safety or to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”) which, individually or in aggregate, would have a Material Adverse
Effect. Except as set forth in the Disclosure Schedule, to the Company’s
knowledge, neither the Company nor any of its Subsidiaries owns or operates any
real property contaminated with any substance that is subject to any
Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, has failed to obtain any material permits,
licenses and authorizations which are required under all applicable health,
safety and Environmental Laws, has failed to comply in any material respects
with such permits, licenses and authorizations, or is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim would individually or in aggregate have a Material Adverse Effect; and the
Company is not aware of any pending investigation that might lead to such a
claim.

 

3.10 Listing. The Company’s Common Stock is registered pursuant to Section 12(g)
of the Exchange Act, and is duly listed on the Nasdaq National Market (the
“NMS”). The Company has taken no action intended to terminate, or which to its
knowledge is likely to have the effect of terminating, the registration of its
Common Stock under the Exchange Act, is not in violation of the listing
requirements of the NMS and does not reasonably anticipate that the Common Stock
will be delisted by the NMS for the foreseeable future. The issuance of the
Shares does not require stockholder approval, including, without limitation,
pursuant to Nasdaq Marketplace Rule 4350(i).

 

3.11 Contracts. Except for matters which are not reasonably likely to have a
Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the contracts listed as exhibits to or
described in the SEC Filings that are material to the Company and all amendments
thereto, are in full force and effect on the date hereof, and neither the
Company, any Subsidiary, nor, to the Company’s knowledge, any other party to
such contracts is in breach of or default under any of such contracts.

 

3.12 Litigation. Except as disclosed in the SEC Filings or as otherwise set
forth in the Disclosure Schedule, there is no action, suit, proceeding, claim,
arbitration or investigation, pending

 

-7-



--------------------------------------------------------------------------------

before any agency, court or tribunal, or to the knowledge of the Company,
threatened, against the Company, its Subsidiaries or any of their respective
properties or officers or directors (in their capacities as such), and, to the
knowledge of the Company, there is no valid basis for any action, suit,
proceeding, claim, arbitration or investigation, against the Company or any of
its Subsidiaries which if determined adversely to the Company or any such
Subsidiary, would reasonably be expected to have a Material Adverse Effect.
There is no judgment, decree or order against the Company or any of its
Subsidiaries or, to the knowledge of the Company after reasonable inquiry, any
of its respective directors or officers (in their capacities as such) that would
prevent, enjoin, or materially alter or delay any of the transactions
contemplated by this Agreement or that would reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Company, neither the Company
nor any Subsidiary is subject to any injunction, judgment, decree or order of
any court, regulatory body, administrative agency, commission, governmental
body, regulatory authority, agency or tribunal wherever located.

 

3.13 Taxes. Except for matters which are not reasonably likely have a Material
Adverse Effect, each of the Company and the Subsidiaries has filed all necessary
federal, state and foreign income and franchise tax returns and has paid or
accrued all taxes shown as due thereon, and the Company has no knowledge of a
tax deficiency which has been asserted or threatened against the Company or any
Subsidiary. To the knowledge of the Company, there are no stock transfer or
other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Shares.

 

3.14 Investment Company. The Company is not, and after giving effect to the
issuance of the Shares will not be, an investment company under the Investment
Company Act of 1940.

 

3.15 Brokers or Finders. Except for the arrangements disclosed in the Disclosure
Schedule, none of the Company, its Subsidiaries or the Company Board has
employed any investment banker, broker, finder or intermediary in connection
with the transactions contemplated hereby who might be entitled to a fee or any
commission in connection with the transactions contemplated hereby.

 

3.16 Insurance. Each of the Company and the Subsidiaries maintains insurance of
the types and in the amounts that the Company reasonably believes is adequate
for its businesses, including, but not limited to, insurance covering real and
personal property owned or leased by the Company or any Subsidiary against
theft, damage, destruction, acts of vandalism and all other risks customarily
insured against by similarly situated companies, all of which insurance is in
full force and effect.

 

3.17 Registration Rights; Rights of Participation. Neither the Company nor any
officer or director of the Company has granted or agreed to grant to any person
any rights (including “piggy-back” registration rights) to have any securities
of the Company registered with the SEC or any other governmental authority which
has not been satisfied.

 

-8-



--------------------------------------------------------------------------------

3.18 Offering Prohibitions. Neither the Company nor any person acting on its
behalf or at its direction has taken any action to sell, offer for sale or
solicit offers to buy any securities of the Company that would (i) bring the
offer or sale of the Shares as contemplated by this Agreement within the
provisions of Section 5 of the Securities Act in a manner that would require the
registration of the sale of the Shares under the Securities Act, or (ii) cause
the offer or sale of the Shares as contemplated by this Agreement to be
integrated with prior offerings by the Company such that the Company would be
required to obtain stockholder approval pursuant to the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated.

 

3.19 Related Party Transactions. Except as disclosed in the SEC Filings, no
transaction has occurred between or among the Company, any Subsidiary or any of
such entities’ affiliates, officers or directors or any affiliate or affiliates
of any such officer or director that is or, to the knowledge of the Company,
with the passage of time, will be required to be disclosed pursuant to Section
13, 14 or 15(d) of the Exchange Act.

 

3.20 Valid Private Placement. Subject to the accuracy of the Purchaser’s
representations in Section 4.3, the Company is entitled to rely on an exemption
from the provisions of Section 5 of the Securities Act in its sale and issuance
of Shares to the Purchaser pursuant to the terms of this Agreement.

 

SECTION 4

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

The Purchaser hereby represents and warrants to and agrees with the Company as
follows:

 

4.1 Organization. The Purchaser is duly organized and validly existing under the
laws of the State of Minnesota. The Purchaser has the requisite power and
authority to enter into the Stock Agreements and to carry out its obligations
hereunder and thereunder.

 

4.2 Authority

 

4.2.1 The execution and delivery of the Stock Agreements, and the consummation
of the transactions contemplated hereby and thereby have been authorized by all
necessary company action on behalf of the Purchaser and constitutes the legal,
valid and binding obligation of the Purchaser, except as such enforceability may
be limited by bankruptcy, insolvency, moratorium or other similar laws affecting
or relating to creditors’ rights generally, and general principles of equity.

 

4.2.2 Subject to compliance with the HSR Act, to the extent applicable to the
transactions contemplated by this Agreement, no consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
entity is required by or with respect to the Purchaser in connection with the
execution and delivery of this Agreement or the consummation of

 

-9-



--------------------------------------------------------------------------------

the transactions contemplated hereby, except that the filing of one (1) or more
notification and report forms under the HSR Act may be required with respect to
the acquisition by the Purchaser of the Shares, and except for (i) such
consents, approvals, orders, authorizations, registrations, declarations and
filings as may be required under applicable federal and state securities laws
and the laws of any foreign country, and (ii) such other consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, would not be reasonably likely to have a material adverse effect on the
ability of the Purchaser to execute and deliver this Agreement and to perform
its obligations hereunder.

 

4.3 Exempt Offering; Acquisition for Investment

 

4.3.1 The Purchaser is acquiring the Shares solely for the Purchaser’s or its
designated affiliate’s own account for investment and not with a view to, or for
resale in connection with, any distribution thereof within the meaning of the
Securities Act. The Purchaser further represents that the Purchaser does not
have any present intention of selling, offering to sell or otherwise disposing
of or distributing the Shares or any portion thereof. The Purchaser acknowledges
and understands that the entire legal and beneficial interest of the Shares the
Purchaser is acquiring is being purchased for, and will be held for the account
of, the Purchaser or its designated affiliate only and neither in whole nor in
part for any other person. The Purchaser understands that the Shares have not
been registered under the Securities Act or other securities laws in reliance on
specific exemptions therefrom, which exemptions depend upon, among other things,
the bona fide nature of the Purchaser’s investment intent as expressed herein.

 

4.3.2 The Purchaser represents that, assuming the accuracy of the
representations set forth in Section 3.2 hereof on the Closing Date, it
(including any controlled affiliates) will not hold greater than 10% of the
outstanding voting shares of the Company as a result of the Agreement. Purchaser
further represents that at the time of acquisition of the Shares, the Purchaser
has no intention of participating in the formulation, determination, or
direction of the basic business decisions of Company and thus is acquiring the
Shares solely for the purpose of investment pursuant to 15 U.S.C. sec.
18a(c)(9), and 16 C.F.R. secs. 801.1(i), 802.9.

 

4.3.3 The Shares were not offered to the Purchaser through, and the Purchaser is
not aware of, any form of general solicitation or general advertising,
including, without limitation, (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, and (ii) any seminar or meeting whose attendees have
been invited by any general solicitation or general advertising.

 

4.3.4 The Purchaser is an “accredited” investor as defined in Regulation D
promulgated under the Securities Act.

 

4.3.5 The Purchaser further acknowledges and understands that the Shares must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available, and the transfer
complies with the restrictions set forth in the

 

-10-



--------------------------------------------------------------------------------

Rights Agreement. The Purchaser understands that the certificate(s) evidencing
the Shares will be imprinted with a legend that sets forth the restrictions on
transfer. The Purchaser understands that the Company is under no obligation to
register any of the Shares sold hereunder except as provided in the Rights
Agreement.

 

4.3.6 The Purchaser understands that Rule 144 promulgated under the Securities
Act permits limited resale of shares purchased in a private placement subject to
the satisfaction of certain conditions, including, among other things, the
existence of a public market for the Shares, the availability of certain current
public information about the Company, more than one year having elapsed between
the resale and the date the security to be sold was last held by the Company or
an affiliate of the Company, the sale being made through a “broker’s
transaction” or in transactions directly with a “market maker,” and the number
of shares being sold during any three-month period not exceeding specified
limitations. The Purchaser is further aware that Rule 144(k) permits persons who
have not been affiliates of the Company for at least three months and whose
shares have been beneficially owned by a person other than the Company or its
affiliates for at least two years after full payment for such shares to sell
such shares without regard to the current public information, manner of sale and
volume limitations described above.

 

4.3.7 The Purchaser has reviewed with its own tax advisers the federal, state,
and local tax consequences of the purchase of the Shares contemplated by this
Agreement and has relied solely on such advisers and not on any statements or
representations of the Company or any of its agents other than the
representations and warranties set forth herein with respect to the purchase of
the Shares. The Purchaser understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

4.4 Access to Information; Investment Experience; No Reliance

 

4.4.1 Access to Information. The Purchaser has, prior to the date of this
Agreement, been furnished with the Company’s most recent SEC Filings and given
an opportunity to review material contracts and documents of the Company which
have been filed as exhibits to such SEC Filings. The Purchaser has had
opportunity to discuss the Company’s business, management and financial affairs
with its management. The Purchaser has also had an opportunity to ask questions
of officers of the Company, which questions were answered to its satisfaction.
The Purchaser, in making the investment decision, has read, reviewed, and relied
solely on the Company’s SEC Filings and other documents furnished by the
Company, pursuant to this Agreement and the Company’s representations and
warranties contained herein, and has made an independent investigation, or
obtained any additional information which the Purchaser deems necessary to
verify the accuracy and completeness of the information received. The Purchaser
is not relying on any oral representation of the Company or any other person,
nor any written representation or assurance from the Company other than those
contained in the SEC Filings or incorporated herein or therein. The foregoing,
however, does not limit or modify the Purchaser’s right to rely upon covenants,
representations and warranties of the Company in Section 3 of this Agreement.
The Purchaser

 

-11-



--------------------------------------------------------------------------------

acknowledges and agrees that the Company has no responsibility for, does not
ratify, and is under no responsibility whatsoever to comment upon or correct any
reports, analyses or other comments made about the Company by any third parties,
including, but not limited to, analysts’ research reports or comments, and the
Purchaser has not relied upon any such third party reports in making the
decision to invest.

 

4.4.2 Risk of Investment; Investment Experience; Capability to Evaluate. The
Purchaser recognizes that an investment in the Company involves substantial
risks, including the potential loss of the Purchaser’s entire investment herein.
The Purchaser has substantial knowledge and experience in investing in
securities and in financial and business matters that it is capable of
evaluating the merits and risks of the investment. The Purchaser acknowledges
that it is able to fend for itself in the transactions contemplated by this
Agreement, and that the Purchaser has the ability to bear the economic risk of
investment pursuant to this Agreement.

 

4.4.3 Reliance on Own Judgment or Advisors. The Purchaser has relied completely
on its own judgment or the advice of its own tax, investment, legal or other
advisors and has not relied on the Company or any of its affiliates, officers,
directors, attorneys, accountants or any affiliates of any thereof and each
other person, if any, who controls any of the foregoing, within the meaning of
Section 15 of the Securities Act for any tax, investment or legal advice (other
than reliance on information furnished by the Company, the representations,
warranties and covenants contained herein).

 

4.5 Brokers or Finders. The Company shall have no liability or obligation of any
kind to any agent, broker, investment banker, financial adviser or other firm or
person engaged or retained by the Purchaser who is or will be entitled to any
broker’s or finder’s fee, or any other commission or similar fee, in connection
with any of the transactions contemplated by the Stock Agreements, and the
Purchaser agrees to indemnify and hold the Company and its Subsidiaries harmless
from and against any and all claims, liabilities or obligations with respect to
any such fees or commissions asserted by any person engaged or retained by on
the basis of any act or statement determined to have been made to such person by
the Purchaser.

 

SECTION 5

 

ADDITIONAL AGREEMENTS; COVENANTS OF THE COMPANY

 

The Company and the Purchaser further agree with each other as follows:

 

5.1 Confidentiality. Except as permitted by Section 5.2 or by the terms of the
Confidentiality Agreement between the Company and Purchaser effective as of
January 14, 2004, as amended (the “Confidentiality Agreement”), all confidential
information shall be protected by the non-disclosing party in accordance with
the terms and conditions set forth in the Confidentiality Agreement.

 

-12-



--------------------------------------------------------------------------------

5.2 Public Announcements. Each of the parties hereto will cooperate with each
other in the development and distribution of all news releases and other public
information disclosures with respect to the Stock Agreements, the License
Agreement and any of the transactions contemplated hereby and thereby, and
neither party hereto directly or indirectly through its officers and/or
directors shall make any further announcement, news release or disclosure
without first consulting with the other party hereto except (a) with the prior
written consent of the other party, which consent shall not be unreasonably
withheld, or (b) to the extent such party believes in good faith, after
consultation with legal counsel, that such announcement, release or disclosure
is required by law or by the rules or regulations governing any applicable
securities exchange or the NASDAQ National Market.

 

5.3 HSR Act. The Company and Purchaser shall equally share the cost of all
applicable filing fees under the HSR Act, to the extent applicable to the
transactions contemplated by this Agreement, relating to the acquisition of the
Shares, and the other transactions contemplated hereby and by the Rights
Agreement and License Agreement. Each of the parties hereto agrees, subject to
compliance with applicable law, to furnish promptly to each other party hereto
such necessary information and reasonable assistance as such other party may
request in connection with its preparation of necessary filings or submissions
to any governmental entities, including, without limitation, any filing
necessary under the provisions of the HSR Act. Each party hereto shall promptly
inform each other party of any material communication from the U.S. Federal
Trade Commission or any other governmental entity regarding any of the
transactions contemplated by the Stock Agreements or the License Agreement. Each
of the Purchaser and the Company agrees not to participate in any meeting(s)
with any governmental entity in respect of any submission, notification or
investigation under any Antitrust and Trade Laws unless such party consults with
the other in advance and, to the extent permitted by such governmental entity,
gives such party or the other party’s counsel a reasonable opportunity to attend
and participate at such meeting(s).

 

5.4 Conduct. Prior to the Closing Date, neither the Purchaser nor the Company
shall take any action that would materially impair performance of the License
Agreement by either party.

 

5.5 Conduct of Company Business Prior to Closing. Except as contemplated by this
Agreement, and without limiting the generality of Section 5.4 hereof, during the
period from the date of this Agreement to the earlier of (i) the termination of
this Agreement, or (ii) the Closing Date, each of the Company and each
Subsidiary will:

 

5.5.1 conduct their operations, taken as a whole, in the ordinary course of
business, consistent with past practice and in accordance with applicable law,
and will use commercially reasonable efforts consistent with past practice and
policies to preserve intact its business organization;

 

5.5.2 not terminate, amend or modify any Third Party Agreements (as that term is
defined in the License Agreement); and

 

-13-



--------------------------------------------------------------------------------

5.5.3 notify the Purchaser promptly, and in any event prior to the Closing Date,
in the event that any of Audrey Jakubowski, Ph.D., Sanjeev Redkar, Ph.D.,
Michael McCullar, Ph.D., Karl Mettinger, M.D., Ph.D. or Gil Fine ceases to be an
employee of the Company or any Subsidiary;

 

Notwithstanding anything to the contrary in this Agreement, no provision of this
Agreement shall be interpreted to prevent the Company from adopting a
shareholder rights plan at any time in the sole discretion of the Company.

 

5.6 Further Assurances. At any time or from time to time after the Closing, each
party shall execute and deliver to the other party or parties such other
documents and instruments, provide such materials and information and take such
other actions as either party may reasonably request more effectively to carry
out the provisions of the Stock Agreements.

 

5.7 Stock Agreements and License Agreement. The parties shall execute the Rights
Agreement and the License Agreement simultaneously with this Agreement and such
agreements shall only become effective upon the Closing, except as otherwise
provided therein.

 

5.8 NASD Listing. The Company shall make all reasonable efforts to comply with
all requirements of the NASD with respect to the issuance of the Shares and the
listing thereof on the NMS.

 

5.9 Stock Certificate. The Company shall deliver a stock certificate
representing the Shares, registered in the name of the Purchaser, within three
(3) days following the Closing.

 

5.10 Offering Prohibitions. Neither the Company nor any person acting on its
behalf or at its direction will in the future take any action to sell, offer for
sale or solicit offers to buy any securities of the Company that would (i) bring
the offer or sale of the Shares as contemplated by this Agreement within the
provisions of Section 5 of the Securities Act in a manner that would require the
registration of the sale of the Shares under the Securities Act, or (ii) cause
the offer or sale of the Shares as contemplated by this Agreement to be
integrated with prior offerings by the Company such that the Company would be
required to obtain stockholder approval pursuant to the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated.

 

SECTION 6

 

CONDITIONS TO CLOSING

 

6.1 Conditions to the Purchaser’s Obligation to Acquire the Shares. The
obligation of the Purchaser to purchase the Shares hereunder is subject to the
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by the Purchaser, in the Purchaser’s sole discretion, to
the extent permitted by law:

 

6.1.1 Compliance with HSR Act. At the time of the Closing, all waiting periods,
if any, under the HSR Act applicable to the issuance and sale of the Shares
hereunder and the License Agreement shall have expired or been terminated and no
preliminary or permanent injunction or other order by any court of competent
jurisdiction prohibiting or otherwise restraining such acquisition shall be in
effect.

 

-14-



--------------------------------------------------------------------------------

6.1.2 Execution and Delivery of the Stock Agreements and License Agreement. An
authorized signatory of the Company shall have executed and delivered to the
Purchaser the Agreement, the License Agreement and the Rights Agreement.

 

6.1.3 Representations and Warranties True. The representations and warranties
made by the Company in this Agreement shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of the Closing Date, except for (i) those representations and warranties that
are made as of specific date or as of the date of this Agreement, which shall be
true and correct in all material respects as of such date, and (ii) those
representations and warranties which are qualified by materiality, in which case
each such representation and warranty qualified by materiality shall be true and
correct in all respects. The Company shall have delivered to the Purchaser a
certificate to such effect, executed by the chief executive officer of the
Company and dated as of the Closing Date.

 

6.1.4 No Litigation. No litigation, order, writ, injunction, judgment, decree or
other claim shall be pending or, to the knowledge of the Company, threatened
that questions the validity of this Agreement or the right of the Company or the
Purchaser to enter into this Agreement or to consummate the transactions
contemplated hereby and thereby.

 

6.1.5 Compliance. The Company will have materially performed and complied with
each of its agreements, covenants and obligations contained in this Agreement on
or prior to the Closing. The Company shall have delivered to the Purchaser a
certificate to such effect, executed by the chief executive officer of the
Company and dated as of the Closing Date.

 

6.1.6 No Violation. No statute, rule, regulation, order, or interpretation shall
have been enacted, entered or deemed applicable by any domestic or foreign
government or governmental or administrative agency or court which would make
the transactions contemplated by the Stock Agreements illegal.

 

6.1.7 Deliveries of the Company. At the time of the Closing, the Company shall
deliver to the Purchaser:

 

(i) a copy of the certificate of incorporation of the Company, certified as of a
date not more than five days prior to the Closing Date by the Secretary of State
of the State of Delaware,

 

(ii) a copy of the bylaws of the Company, certified by the Secretary of the
Company, and

 

-15-



--------------------------------------------------------------------------------

(iii) a copy of those portions of the resolutions of the Company Board
authorizing the sale by the Company of the Shares and the other transactions
contemplated by this Agreement, certified by the Secretary of the Company.

 

6.2 Conditions to Company’s Obligation to Issue the Shares. The Company’s
obligation to sell the Shares to the Purchaser hereunder is subject to the
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by the Company, in its sole discretion, to the extent
permitted by law:

 

6.2.1 Compliance with HSR Act. At the time of the Closing, all waiting periods,
if any, under the HSR Act applicable to the acquisition of such Shares hereunder
and the License Agreement shall have expired or been terminated and no
preliminary or permanent injunction or other order by any court of competent
jurisdiction prohibiting or otherwise restraining such acquisition shall be in
effect.

 

6.2.2 Execution and Delivery of the Stock Agreements and the License Agreement.
An authorized signatory of the Purchaser shall have executed and delivered to
the Company the Agreement, the License Agreement and the Rights Agreement.

 

6.2.3 Representations and Warranties True. The representations and warranties
made by the Purchaser in this Agreement shall be true and correct in all
material respects when made, and shall be true and correct in all material
respects on the Closing Date with the same force and effect as if they had been
made on and as of the Closing Date, except for (i) those representations and
warranties that are made as of specific date or as of the date of this
Agreement, which shall be true and correct in all material respects as of such
date, and (ii) those representations and warranties which are qualified by
materiality, in which case each such representation and warranty qualified by
materiality shall be true and correct in all respects. The Purchaser shall have
delivered to the Company a certificate to such effect, executed by the chief
executive officer of the Purchaser and dated as of the Closing Date.

 

6.2.4 No Violation. No statute, rule, regulation, order, or interpretation shall
have been enacted, entered or deemed applicable by any domestic or foreign
government or governmental or administrative agency or court which would make
the transactions contemplated by the Stock Agreements illegal.

 

6.2.5 Compliance. The Purchaser will have materially performed and complied with
each of its agreements and obligations contained in this Agreement on or prior
to the Closing.

 

6.2.6 Deliveries of the Purchaser. At the time of the Closing, the Purchaser
shall deliver to the Company:

 

(i) payment in full of the Aggregate Purchase Price, and

 

-16-



--------------------------------------------------------------------------------

(ii) a copy of those portions of the resolutions of the Purchaser Board of
Directors authorizing the purchase by the Purchaser of the Shares and the other
transactions contemplated by this Agreement, certified by the Secretary of the
Purchaser.

 

SECTION 7

 

TERMINATION

 

7.1 Termination. This Agreement may be terminated prior to the Closing Date:

 

(i) by the mutual written consent of the Purchaser and the Company;

 

(ii) by the Company if (a) the Purchaser has breached any representation,
warranty or agreement contained in this Agreement in any material respect such
that the conditions to Closing in Section 6.2.3 or Section 6.2.5 would not be
satisfied, and such breach remains uncured for thirty (30) days after written
notice to the Purchaser of such breach, or (b) the Closing shall not have
occurred on or before December 31, 2004 (provided that the right to terminate
this Agreement under this Section 7.1(ii)(b) shall not be available to the
Company if its action or failure to act has been the cause of or resulted in the
failure of the Closing to occur on or before such date and such action or
failure to act constitutes a breach of this Agreement); or

 

(iii) by the Purchaser if (a) the Company has breached any representation,
warranty or agreement contained in this Agreement in any material respect such
that the conditions to Closing in Section 6.1.3 or Section 6.1.5 would not be
satisfied, and such breach remains uncured for thirty (30) days after written
notice to the Company of such breach, or (b) the Closing shall not have occurred
on or before December 31, 2004 (provided that the right to terminate this
Agreement under this Section 7.1(iii)(b) shall not be available to the Purchaser
if its action or failure to act has been the cause of or resulted in the failure
of the Closing to occur on or before such date and such action or failure to act
constitutes a breach of this Agreement).

 

7.2 Effect of Termination. The right of termination under Section 7.1 is in
addition to any other rights the Purchaser or the Company may have under this
Agreement, the Rights Agreement, the License Agreement or otherwise, and the
exercise of a right of termination will not be an election of remedies and will
not preclude an action for breach of this Agreement, the Rights Agreement or the
License Agreement. If this Agreement is terminated, all continuing obligations
of the parties under this Agreement will terminate except that Sections 5.1
(public announcements), 8.3 (governing law), 8.4 (survival), 8.9 (expenses),
8.14 (submission to jurisdiction) and 8.15 (waiver of jury trial), 8.16 (other
remedies) and 8.17 (injunctive relief) will survive indefinitely unless sooner
terminated or modified by the parties in writing.

 

-17-



--------------------------------------------------------------------------------

 

SECTION 8

 

MISCELLANEOUS

 

8.1 Access to Information. No information or knowledge obtained in any
investigation by the Purchaser or the Company shall affect or be deemed to
modify any representation or warranty contained in the Stock Agreements.

 

8.2 Waivers and Amendments. This Agreement or any provision hereof may be
amended, waived, discharged or terminated only by a statement in writing signed
by the party against which enforcement of the amendment, waiver, discharge or
termination is sought.

 

8.3 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of Delaware as applied to contracts entered into
solely between residents of, and to be performed entirely within, such state,
and without reference to principles of conflicts of laws or choice of laws.

 

8.4 Survival. The representations, warranties, covenants and agreements of each
of the Company and the Purchaser, respectively, made in this Agreement shall
survive the Closing until the second anniversary of the Closing Date, and shall
in no way be affected by any investigation of the subject matter thereof made by
or on behalf of the Purchaser or the Company.

 

8.5 Successors and Assigns. Except as expressly provided or contemplated by this
Agreement and the other Stock Agreements, neither this Agreement nor any right,
obligation or interest hereunder shall be assigned, either in whole or in part,
by any party hereto (other than by operation of law) without the prior written
consent of the other parties; provided, that nothing herein shall prevent or
limit the ability of the Purchaser to assign any or all of its rights under this
Agreement to an affiliate. Subject to the foregoing limitations, the provisions
hereof shall inure to the benefit of, and be binding upon and enforceable by,
the parties hereto and their respective successors and assigns.

 

8.6 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be delivered personally or by overnight
courier or mailed by first class mail, or Express Mail, postage prepaid, or via
facsimile, addressed as follows:

 

If to the Purchaser:

 

MGI PHARMA, Inc.

5775 West Old Shakopee Road, Suite 100

Bloomington, MN 55437-3174

Attn: William Brown, Executive Vice President and Chief Financial Officer

Telephone: (952) 346-4700

Facsimile: (952) 346-4800

 

-18-



--------------------------------------------------------------------------------

With a copy to:

 

Dorsey & Whitney LLP

Suite 1500, 50 South Sixth Street

Minneapolis, MN 55402-1498

Attn: Timothy S. Hearn, Esq.

Telephone: (612) 340-2600

Facsimile: (612) 340-2868

 

Or to such other address (including electronic mail address) as the Purchaser
shall have furnished to the Company in writing or by electronic mail; or

 

If to the Company:

 

SuperGen, Inc.

4140 Dublin Road, Suite 200

Dublin, CA 94568

Attn: Dr. James S.J. Manuso, President and Chief Executive Officer

Telephone: (925) 560-0100

Facsimile: (925) 551-5695

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304-1050

Attn: John V. Roos, Esq.

Telephone: (650) 493-9300

Facsimile: (650) 493-6811

 

Or to such other address (including electronic mail address) as the Company
shall have furnished to Purchaser in writing or by electronic mail. Notices that
are mailed by (i) first class mail shall be deemed received three (3) business
days after deposit in the mail and (ii) Express Mail or overnight courier shall
be deemed received one (1) business day after deposit in the mail or delivery to
such courier. In the event that the notice is sent by facsimile, notice shall be
deemed to have been received when sent and confirmed as to receipt.

 

8.7 Severability. If any term, provision, covenant or restriction of this
Agreement shall be held by a court of competent jurisdiction to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

 

8.8 Expenses. All fees, costs and expenses (including attorneys’ fees and
expenses) incurred by either party hereto in connection with the preparation,
negotiation and execution of the Stock

 

-19-



--------------------------------------------------------------------------------

Agreements and the consummation of the transactions contemplated thereby, shall
be the sole and exclusive responsibility of such party; provided, however, that
the parties shall share equally all fees and expenses, other than attorneys’ and
accountants’ fees and expenses, incurred in connection with the pre-merger
notification and report forms under the HSR Act, to the extent applicable to the
transactions contemplated by this Agreement.

 

8.9 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not considered in construing or interpreting
this Agreement.

 

8.10 California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION IS UNLAWFUL UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE
QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON
SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

 

8.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

 

8.12 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to the Company or to the Purchaser shall impair any such right,
power or remedy of the Company or the Purchaser, nor shall it be construed to be
a waiver of any breach or default under the Stock Agreements, or an acquiescence
therein or in any similar breach or default thereafter occurring; nor shall any
delay or omission to exercise any right, power or remedy or any waiver of any
single breach or default be deemed a waiver of any other right, power or remedy
or breach or default theretofore or thereafter occurring. All remedies, under
the Stock Agreements, or by law otherwise afforded to the Company or the
Purchaser, shall be cumulative and not alternative.

 

8.13 Submission to Jurisdiction. Each of parties irrevocably agrees that any
legal action or proceeding with respect to this Agreement or for recognition and
enforcement of any judgment in respect hereof brought by the other party hereto
or its successors or assigns shall be brought and determined in the Chancery or
other Courts of the State of Delaware, and each of parties hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
to its property, generally and unconditionally, to the exclusive jurisdiction of
the aforesaid courts.

 

8.14 Waiver of Jury Trial. EACH PURCHASER AND THE COMPANY HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF

 

-20-



--------------------------------------------------------------------------------

PURCHASER AND THE COMPANY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

 

8.15 Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

 

8.16 Injunctive Relief. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of the Stock Agreements were not
performed in accordance with their specific terms or were otherwise breached.
The parties accordingly agree that injunctive relief enforcing the terms of the
Stock Agreements is appropriate.

 

8.17 Entire Agreement. This Agreement, together with all the exhibits hereto,
the Rights Agreement and the License Agreement, constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties with respect thereto, including any term sheet.

 

[Signature Page Follows]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser and the Company have caused this Agreement to
be duly executed as of the date and year first above written.

 

SUPERGEN, INC.

a Delaware corporation

By:  

/s/ James J. Manuso

   

Name:

 

James J. Manuso

   

Title:

 

Chairman, President and CEO

 

MGI PHARMA, INC.

a Minnesota corporation

By:  

/s/ Leon O. Moulder, Jr.

   

Name:

 

Leon O. Moulder, Jr.

   

Title:

  President and CEO

 

[Signature Page to Purchase Agreement]

 

-22-



--------------------------------------------------------------------------------

 

EXHIBITS

 

  A. Form of License Agreement

 

  B. Form of Investor Rights Agreement

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF LICENSE AGREEMENT

 

See Exhibit 10.1.

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF INVESTOR RIGHTS AGREEMENT

 

See Exhibit 10.3.